                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                Criminal No. 19-10081-IT
                                    )
JORGE SALCEDO,                      )
                                    )
            Defendant               )
____________________________________)

                     ASSENTED-TO MOTION TO SEAL
       PORTIONS OF THE GOVERNMENT’S SENTENCING MEMORANDUM

       The government hereby respectfully moves the Court, pursuant to Local Rule 7.2, to seal

portions of its sentencing memorandum to be submitted in connection with the sentencing of

defendant Jorge Salcedo. Defense counsel assents to this motion.

       As grounds for this motion, the government states that its memorandum concerns issues

related to cooperation, certain details of which have not been disclosed publicly. In the event the

Court allows this motion, the government will file a redacted copy of its memorandum on the

public docket.

       The government further moves, pursuant to General Order 06-05, that the United States

Attorney, through undersigned counsel, be provided copies of all sealed documents that the

government has filed in this matter.

                                                     Respectfully submitted,

                                                     NATHANIEL R. MENDELL
                                                     ACTING U.S. ATTORNEY

Dated: March 11, 2021                        By:     /s/ Kristen A. Kearney
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     KRISTEN A. KEARNEY
                                                     Assistant United States Attorneys
                               CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: March 11, 2021                              /s/ Kristen A. Kearney
                                                   KRISTEN A. KEARNEY
                                                   Assistant United States Attorney




                                              2
